COURT OF APPEALS OF VIRGINIA


              Present: Judges Chafin, Russell and Senior Judge Clements
UNPUBLISHED


              Argued by teleconference


              COMMONWEALTH OF VIRGINIA
                                                                              MEMORANDUM OPINION* BY
              v.      Record No. 0212-18-2                                   JUDGE WESLEY G. RUSSELL, JR.
                                                                                    JULY 10, 2018
              KENNETH DARRELL JENKINS


                                 FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                              Beverly W. Snukals, Judge

                                Virginia B. Theisen, Senior Assistant Attorney General (Mark R.
                                Herring, Attorney General, on brief), for appellant.

                                Samantha Offutt Thames, Assistant Public Defender, for appellee.


                      Pursuant to Code § 19.2-398(A)(2), the Commonwealth of Virginia appeals the circuit

              court’s pretrial order granting Kenneth Darrell Jenkins’ motion to suppress evidence seized by

              police prior to his arrest on July 19, 2017. On appeal, the Commonwealth contends that the trial

              court erred in finding that the police lacked a reasonable, articulable suspicion of criminal activity to

              support the stop of Jenkins. For the reasons that follow, we reverse.

                                                         BACKGROUND

                      Prior to trial, Jenkins filed a motion to suppress, arguing that an investigative detention

              violated his Fourth Amendment rights because police lacked reasonable, articulable suspicion that

              he was engaged in criminal activity. At the January 31, 2018 motion to suppress hearing, the only

              evidence offered by either party was the testimony of Detective Michael Poerstel, the law

              enforcement officer who initiated the detention in question.



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        Poerstel testified that, during the summer of 2017, he was assigned to the Fourth Precinct

Focus Mission Team. The team focused on activities in the Brooklyn Park Boulevard area of

Richmond (“Brooklyn Park”), with a substantial portion of its time being spent investigating illegal

drug activity.

        Two years earlier, Poerstel served an arrest warrant on Jenkins.1 More recently, Poerstel

received information from Detective Jon Bridges that “an individual named Kenneth Jenkins” was

involved in a January 2017 homicide investigation that Bridges was conducting. Between January

and July of 2017, Bridges continued to contact Poerstel about Jenkins, including providing

information that Jenkins was involved with disposing of a firearm that was involved in a homicide

and that Jenkins was “actively involved” in the distribution of narcotics in Brooklyn Park. In the

month preceding Poerstel’s detention of Jenkins, Poerstel received information from Bridges on

multiple occasions, including a report seven days prior to the detention. Bridges informed Poerstel

that a confidential informant had reported that Jenkins was selling narcotics in that area.

        In addition to the information supplied by Bridges, Poerstel also searched for information

about Jenkins in the Richmond Police Department records management system and learned that

Jenkins had had field contacts related to narcotics with the police department and had been involved

in an assault by mob. Poerstel saw “alerts,” including a reference that Jenkins was a gang member,

that Jenkins was a narcotics seller or user, and that he probably was armed. The alerts also indicated

that Jenkins was subject to a barment in the area.2 Poerstel’s review of the records management

system did not reveal any arrests for narcotics offenses.




        1
            The record does not reveal the charge upon which Jenkins was arrested.
        2
         The system simply referenced a barment in the area; it did not specify the exact
location. Poerstel learned of the specific location (and that it was a few blocks away) after
detaining Jenkins.
                                                 -2-
        Around 6:15 on the evening of July 19, Poerstel was on patrol in Brookland Park when he

and his partners saw Jenkins. Poerstel described the area where the officers first encountered

Jenkins as having “a very high level of drug activity.”

        Jenkins was walking with two other men in the opposite direction of Poerstel’s patrol car.

Poerstel described one of the other men as older and having a disheveled appearance with hollowed

cheeks, sunken features, and dirty clothes. Poerstel felt that his appearance was consistent with a

narcotics user.

        The officers saw the three men walk a short distance to a convenience store known to the

police from confidential informants as a business in which drug transactions occur. Poerstel

watched Jenkins and the older man walk inside while the third man stood outside watching the

police vehicle. Based on his experience policing the area for drug activity, Poerstel suspected that

Jenkins and the older man were conducting a narcotics transaction inside the store while the third

man acted as a lookout outside the store. He testified that multiple confidential informants and

arrestees had informed him that, when police were present on the street, drug sellers and their

customers would enter this particular convenience store to conduct drug transactions out of police

view.

        Shortly after he had entered the store, Jenkins exited the store alone and began walking back

in the direction from which he had come. The officers circled the block and pulled into an alley in

front of Jenkins. Upon seeing the officers, Jenkins abruptly turned around and walked in the

opposite direction towards a barber shop. In one hand, Jenkins carried a soda can that he

presumably had acquired in the convenience store; his other hand was “cupped” as if holding

something small. The officers stopped Jenkins before he could enter the barber shop.

        The footage from Poerstel’s body camera revealed the following exchange:

                  Poerstel: Hey, what’s going on sir?

                                                 -3-
               Jenkins: Alright.

               Poerstel: Alright? Just step over here for me. Do you have any
               weapons or anything on you?

               Jenkins: No. I don’t want you to search me [inaudible].

               Poerstel: Put your hands out to the side.

               Jenkins: Man . . . what are you talking about?

               Poerstel: Just making sure you don’t have any weapons on you.

Poerstel testified that “the first action I took was to ask him if he had weapons and to pat him

down.” Poerstel explained that multiple factors led him to pat Jenkins down, including:

               the information that I had advising about his involvement in a
               homicide and dealing with a firearm. There was . . . the alert of
               possibly armed. There was the - - there were the observations that
               I made that day, as I said, made me believe, from activities taking
               place, specifically drug activity or possibility of a drug transaction,
               and then I know that individuals who sell drugs carry firearms for
               protection, and then the area itself, as I said, high narcotics
               activity, but also associated with violent crime with it.

       During the pat down, Poerstel did not detect any weapons, but did feel what he believed to

be a prescription pill bottle in Jenkins’ pants pocket. Poerstel called Bridges and also requested that

a canine unit come to the scene. Approximately seventeen minutes passed from the time Poerstel

stopped Jenkins until the time the canine arrived. When the drug dog arrived, it alerted on Jenkins.

Officers then searched Jenkins, discovering a pill bottle containing suboxone and marijuana and a

small bag containing heroin.

       At the motion to suppress hearing, Jenkins argued that the initial investigative stop, the pat

down, and the extra time needed to secure the dog all violated his rights under the Fourth

Amendment. The trial court ruled:

               I think after hearing everything[,] I have to say that . . . there are a
               lot of cases that deal with the second and third [issues], that you
               presented to me, but the first issue really has to go with my gut,

                                                 -4-
               which is what are the totality of circumstances that give rise to a
               reasonable, articulable suspicion of drug activity?

               And I just -- I just don’t see it in this case. And that’s why I tried
               to list all of the things in favor of the Commonwealth, and I think
               that it’s so much easier for us to sit here and, you know, Monday
               morning quarterback the officers, when they’re out there in the
               middle of doing everything, and I just think that it’s just -- it fails
               ever so slightly; in that, if there was maybe a throwing movement,
               if there was a hand-to-hand transaction, if there was something
               more that I could hang my hat on for that drug transaction, then I
               think the stop would have been appropriate.

               I think, clearly, if you get past [the initial stop], the
               Commonwealth is correct. I think the pat down would have been
               appropriate and I think the canine would have been appropriate,
               but I think the first step is just missing ever so slightly, given the
               cases that I’ve looked at, and so for that reason I’m going to
               suppress the evidence.[3]

(Emphasis added).

       Although the trial court did not enter the order memorializing its ruling from the January

31, 2018 suppression hearing until February 21, 2018, the Commonwealth noted its appeal of the

suppression ruling on February 7, 2018. The initial sentence of the notice states: “The

Commonwealth of Virginia, pursuant to Code § 19.2-398, hereby appeals to the Court of

Appeals of Virginia from the order of this Court that prohibited the use of certain evidence at

trial on the grounds such evidence was obtained in violation of the provisions of the Fourth

Amendment.” In the notice of appeal, the Commonwealth acknowledges that “[t]he order

granting [Jenkins’] motion to suppress has yet to be entered . . . .” The notice of appeal identifies

“January 31, 2018” as the “[c]ourt date” that is material to the appeal.




       3
           Jenkins did not file a cross-appeal regarding the circuit court’s conclusion that, if the
initial stop had been valid, “the pat down would have been appropriate” and elongating the stop
for “the canine would have been appropriate.” See Code § 19.2-401. Thus, those issues are not
before us in this appeal.
                                                  -5-
                                             ANALYSIS

                                I. Jenkins’ Jurisdictional Challenge

       Preliminarily, Jenkins argues that we are without jurisdiction to hear the

Commonwealth’s appeal. He asserts that the Commonwealth’s notice of appeal suffers from two

fatal defects. First, he argues that the notice of appeal is defective because the Commonwealth

filed it before the circuit court entered the order from which the appeal is taken. Second, he

claims the notice of appeal is deficient in that it does not sufficiently specify the ruling of the

circuit court being appealed.

       Jenkins’ jurisdictional arguments require us to interpret the relevant statutory provisions

and Rules of the Virginia Supreme Court. As such, the arguments present questions of law

subject to de novo review. Belew v. Commonwealth, 284 Va. 173, 177, 726 S.E.2d 257, 259

(2012). We are mindful that, because the statutes allowing the Commonwealth to appeal in

certain specified instances are “in derogation of the general constitutional prohibition against

appeals by the Commonwealth,” we must construe those statutes against the Commonwealth.

Commonwealth v. Hawkins, 10 Va. App. 41, 44, 390 S.E.2d 3, 5 (1990); however, we are to

avoid construing the relevant statutes “in a manner that ‘leads to absurd results.’”

Commonwealth v. Mitchell, No. 0741-13-3, 2013 Va. App. LEXIS 251, *5 (Va. Ct. App. Sept.

10, 2013) (quoting Bowling v. Commonwealth, 51 Va. App. 102, 109, 654 S.E.2d 354, 358

(2007)).4

                              A. The notice of appeal was timely filed

       The filing of the notice of appeal in a pretrial appeal by the Commonwealth is governed

by Code § 19.2-400. That section provides, in pertinent part, that


       4
         Unpublished opinions of this Court, while having no precedential value, are
nevertheless persuasive authority. Otey v. Commonwealth, 61 Va. App. 346, 350 n.3, 735
S.E.2d 255, 257 n.3 (2012).
                                              -6-
               [n]o appeal shall be allowed by the Commonwealth pursuant to
               subsection A of § 19.2-398 unless within seven days after entry of
               the order of the circuit court from which the appeal is taken, and
               before a jury is impaneled and sworn if there is to be trial by jury
               or, in cases to be tried without a jury, before the court begins to
               hear or receive evidence or the first witness is sworn, whichever
               occurs first, the Commonwealth files a notice of appeal with the
               clerk of the trial court. . . . All other requirements related to the
               notice of appeal shall be governed by Part Five A of the Rules of
               the Supreme Court.

(Emphasis added). Jenkins argues that, because the Commonwealth’s notice of appeal was filed

before the circuit court entered the order granting the motion to suppress, the Commonwealth

failed to comply with the statutory command that the notice be filed “within seven days after

entry of the order of the circuit court from which the appeal is taken.” (Emphasis added).

       While having some facial appeal, such a construction fails to give effect to the portion of

Code § 19.2-400 that provides that “[a]ll other requirements related to the notice of appeal shall

be governed by Part Five A of the Rules of the Supreme Court.” Pertinent here, Rule 5A:6(a)

provides that “[a] notice of appeal filed after the court announces a decision or ruling – but

before the entry of such judgment or order – is treated as filed on the date of and after the entry.”

       Applying this provision to the instant case leads to the conclusion that the notice of

appeal was timely filed. If the notice of appeal “is treated as filed on the date of and after the

entry [of the order],” Rule 5A:6(a), it was filed “within seven days after entry of the order of the

circuit court from which the appeal is taken” as required by Code § 19.2-400. As a result,

Jenkins argues that this provision of Rule 5A:6(a) is inapplicable in pretrial appeals by the

Commonwealth because it is inconsistent with the statutory requirements. We disagree.

       First and foremost, we note that the text of Code § 19.2-400 evinces the General

Assembly’s intention that pretrial appeals by the Commonwealth would be governed in part by

Part 5A of the Rules of the Virginia Supreme Court. The statute expressly provides that “[a]ll

other requirements related to the notice of appeal shall be governed by Part Five A of the Rules
                                                 -7-
of the Supreme Court. . . ,” indicating that the General Assembly intended for the statute to be

read in concert with Part 5A of the Rules. Thus, unless there is an inherent inconsistency

between a statutory requirement and Part 5A of the Rules, the two should be harmoniously read.

       Our conclusion that this provision of Rule 5A:6(a) is consistent with and a compliment to

the statutory commands of Code § 19.2-400 stems from our recognition of what the provision is

and what it is not. The provision is neither intended to nor does it affect the substantive

responsibilities of a party filing a notice of appeal in this Court. It does not alter or extend the

deadline by which the notice of appeal is due: “seven days after entry of the order” in pretrial

appeals by the Commonwealth, Code § 19.2-400, and “within 30 days from the date of any final

judgment order, decree or conviction” in other appeals to this Court. Code § 8.01-675.3.5

       Properly understood, the relevant portion of Rule 5A:6(a) is nothing more than a deeming

provision. It instructs this Court what filing date to assign to a notice of appeal that is filed

before the order appealed from is entered. Its obvious purpose is to avoid the result sought by

Jenkins here: dismissal of an appeal when the Commonwealth has provided more notice of its

intent to appeal than the statute requires.

       Our conclusion also is consistent with what we previously have recognized as the

purpose behind the relatively short and strict deadlines applicable to pretrial appeals by the

Commonwealth. The purpose of the deadlines is to “allow for the prompt determination of



       5
          Although the number of days is different, we discern no difference between the General
Assembly’s use of “seven days after” in Code § 19.2-400 and “within 30 days from” in
Code § 8.01-675.3. The natural reading of both assumes that, in the normal course, the order
will be entered first with the notice of appeal to follow within the prescribed deadline. Thus, to
the extent that Rule 5A:6(a) is inconsistent with Code § 19.2-400, it is similarly inconsistent with
Code § 8.01-675.3. This would render the relevant portion of Rule 5A:6(a) a nullity because
“[i]n the case of any variance between a rule [of the Supreme Court] and an enactment of the
General Assembly such variance shall be construed so as to give effect to such enactment.”
Code § 8.01-3(D). We decline to adopt an interpretation that would render one of the Rules of
the Supreme Court of Virginia a nullity.
                                                 -8-
whether a prosecution can effectively move forward or whether a defendant should be released.”

Mitchell, 2013 Va. App. LEXIS at *8. “The point of these statutory deadlines, however, is not

formality for formality’s sake.” Id.

         Our decision in Mitchell is instructive. At the time Mitchell was decided, the pretrial

appeal statute provided that the Commonwealth’s petition for appeal was due fourteen days from

the filing of the relevant hearing transcript and was not tied to the circuit court’s order regarding

the motion. Id. at *6. In Mitchell, however, the transcript of the suppression hearing was

ordered and filed more than fourteen days before the trial court ruled on the motion to suppress.

Id. After acknowledging that the statute did “not expressly address the effect of an early . . .

filing . . . ,” we concluded “that premature filings do not necessarily compel dismissal, even

when the language of the applicable rule does not address the impact of the premature filing.”

Id. at 10-11 n.3.6 Accordingly, despite the lack of an equivalent to Rule 5A:6(a) regarding the

filing of petitions for appeal, we declined to dismiss the Commonwealth’s appeal in Mitchell.

         Consistent with the relevant language in Code § 19.2-400 and Rule 5A:6, the purpose

behind both, and the reasoning of Mitchell, we conclude that the notice of appeal was timely

filed.

                          B. The notice of appeal was sufficiently specific

         Jenkins next argues that the notice of appeal is defective because it did not “provide

proper notice of the matter [the Commonwealth] intended to appeal.” In support of his

argument, Jenkins cites this Court’s decision in Commonwealth v. Dubois, No. 0944-15-4, 2015

Va. App. LEXIS 324 (Va. Ct. App. Nov. 10, 2015). Jenkins’ reliance on Dubois is misplaced.


         6
         Although the deeming provision of Rule 5A:6(a) was not at issue in Mitchell because
the issue in that case was the filing of a petition for appeal as opposed to a notice of appeal, the
Mitchell majority cited the deeming provision of Rule 5A:6(a) as persuasive authority, which
strongly suggests that the provision applies to pretrial appeals by the Commonwealth. Mitchell,
2013 Va. App. LEXIS at *10-11, n.3.
                                                  -9-
       In Dubois, we held that a notice of appeal filed by the Commonwealth was fatally

defective because it failed to sufficiently identify the specific matter being appealed.7 Although

the Commonwealth’s notice included the style and the case number, we noted that

               the Commonwealth’s May 26 notice of appeal merely lists the case
               number for Dubois’ case and specifies that it is a ‘Notice of
               Interlocutory Appeal pursuant to Virginia Code § 19.2-398(A)(2).’
               . . . [T]his reference to the Code requires a review of the record to
               determine if there was only a single motion to suppress decided.
               This clearly fails to meet the required standard of clarity that the
               notice ‘on its face and without reference to other documents in the
               record’ identify the order being appealed. The notice fails to
               contain any information identifying the judgment being appealed;
               the notice does not include the date of the underlying hearing, the
               date of the letter opinion of the court, or even a summary of the
               court’s ruling. Further, the notice of appeal does not even state
               that the Commonwealth is appealing to the Court of Appeals.
               Thus, on its face, this notice of appeal . . . gives no indication as to
               what judgment is being appealed and to which court. We hold that
               the docket number and the reference to Code § 19.2-398 are
               insufficient to adequately identify the order being appealed.

Id. at *11-12 (internal quotation marks, citation and footnote omitted).

       Unlike the May 26 notice of appeal in Dubois, the notice here stated the following on its

face: the Commonwealth was appealing to this Court; it sought reversal of the ruling of the

circuit court, which the notice summarizes as prohibiting “the use of certain evidence at trial on

the grounds such evidence was obtained in violation of the provisions of the Fourth

Amendment”; and that the hearing that led to the ruling was held on January 31, 2018. Thus,

without reference to other documents in the record, the notice informed Jenkins that the

Commonwealth was appealing the circuit court’s ruling granting his motion to suppress evidence




       7
         In Dubois, there were two notices of appeal filed, and we found each to be fatally
defective. We struck from the record a June 2 notice of appeal that sufficiently identified the
order appealed from and had been timely filed because it was not signed by the attorney for the
Commonwealth and that oversight had not been corrected despite it having been brought to the
Commonwealth’s attention. Dubois, 2015 Va. App. LEXIS 324 at *9.
                                              - 10 -
that was heard on January 31, 2018.8 Thus, Jenkins was fully informed regarding the specific

nature and scope of the matter being appealed and to which court the Commonwealth was

appealing. Accordingly, the notice of appeal was sufficiently specific. See Evans v.

Commonwealth, 61 Va. App. 339, 344, 735 S.E.2d 252, 254 (2012) (recognizing that

“insubstantial defects in a timely filed appeal should not be fatal where no genuine doubt exists

about who is appealing, from what judgment, to which appellate court”) (internal quotation

marks and citations omitted).

        II. The officers had sufficient reasonable, articulable suspicion for the initial stop

                      A. The Fourth Amendment and the standard of review

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons

. . . against unreasonable searches and seizures . . . .” U.S. Const. amend. IV. Warrantless

police-citizen encounters can, but do not necessarily, implicate the Fourth Amendment. Such

encounters have been divided into three basic categories: consensual encounters, which do not

implicate the Fourth Amendment; Terry stops, which “are brief investigatory stops which must

be based on specific and articulable facts which, taken together with rational inferences from

these facts, reasonably warrant a limited intrusion”; and “highly intrusive, full-scale arrests,

which must be based on probable cause.” Iglesias v. Commonwealth, 7 Va. App. 93, 99, 372

S.E.2d 170, 173 (1988).

       Here, we focus on the second category, Terry stops. “In Terry v. Ohio, 392 U.S. 1, 30 [ ]

(1968), the Supreme Court held that a police officer may, without violating the Fourth



       8
         We acknowledge that the notice does not indicate whether more than one motion to
suppress was filed. However, the Commonwealth’s specification of the hearing date makes that
largely immaterial. The notice makes clear that the Commonwealth is appealing the circuit
court’s decision regarding the suppression of evidence that resulted from the January 31, 2018
hearing. Whether that hearing and resulting decision were predicated on one motion to suppress
or several, there is no confusion as to what is being appealed.
                                                - 11 -
Amendment, make a brief investigatory stop of a person when the officer has a reasonable

suspicion, based on objective facts, that criminal activity may be afoot.” Mason v.

Commonwealth, 291 Va. 362, 367, 786 S.E.2d 148, 151 (2016). The Commonwealth argues the

circuit court erred in this case by concluding that Poerstel lacked sufficient reasonable suspicion

to subject Jenkins to such a stop.

       When reviewing the legality of a Terry stop, we are faced with a mixed question of law

and fact. Lawson v. Commonwealth, 55 Va. App. 549, 554, 687 S.E.2d 94, 96 (2010)

(recognizing that “ultimate questions of reasonable suspicion . . . involve questions of both law

and fact” (internal quotation marks and citation omitted)). Thus, in conducting our review of

such questions, “we give deference to the factual findings of the trial court but independently

decide whether, under the applicable law, the manner in which the challenged evidence was

obtained satisfies constitutional requirements.” Jackson v. Commonwealth, 267 Va. 666, 672,

594 S.E.2d 595, 598 (2004) (citation omitted).

       Jenkins correctly notes that, as the prevailing party below, he is entitled to have all

factual disputes resolved in his favor and to receive the benefit from all inferences that flow from

the evidence. See Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47, 48

(1991). In this case, however, there is no real dispute as to the facts. Jenkins has not challenged

that Poerstel saw what he testified to seeing or that he accurately relayed what he had learned

from Bridges or the review of the records system; rather, Jenkins consistently has argued that

what Poerstel saw and learned was insufficient to give rise to reasonable, articulable suspicion of

criminal activity. Furthermore, in reaching its conclusion, the circuit court implicitly credited

Poerstel’s testimony when it stated that it found a lack of reasonable, articulable suspicion

despite “list[ing] all of the things in favor of the Commonwealth.” This conclusion is buttressed

by the circuit court’s rejection of Jenkins’ arguments regarding the pat down after the initial stop

                                               - 12 -
and the elongation of the stop to wait for the drug dog. Absent crediting Poerstel’s testimony, it

would have been impossible for the circuit court to resolve those issues in the Commonwealth’s

favor. Thus, the question in this appeal becomes whether what Poerstel learned and observed

were sufficient to allow a Terry stop. To answer this question, we must “independently

determine whether the manner in which the evidence was obtained meets the requirements of the

Fourth Amendment.” Murphy v. Commonwealth, 264 Va. 568, 573, 570 S.E.2d 836, 838

(2002).

                B. The reasonable, articulable suspicion standard applied to this case

          The concept of reasonable, articulable suspicion is “not self-defining,” United States v.

Cortez, 449 U.S. 411, 417 (1981); however, it exists when “detaining officers . . . have a

particularized and objective basis for suspecting the particular person stopped of criminal

activity.” Id. at 417-18.

          Although it may be hard to define precisely, a suspicion-based standard is less demanding

than other standards commonly applied in criminal cases. As we have observed, “[a]lthough a

mere hunch does not create reasonable suspicion, the level of suspicion the standard requires is

considerably less than proof of wrongdoing by a preponderance of the evidence, and obviously

less than is necessary for probable cause.” Bland v. Commonwealth, 66 Va. App. 405, 413, 785

S.E.2d 798, 801-02 (2016) (internal quotation marks and citations omitted). Furthermore, it “can

be established with information that is different in quantity or content than that required to

establish probable cause . . . [and] from information that is less reliable than that required to

show probable cause.” Alabama v. White, 496 U.S. 325, 330 (1990).

          In determining whether reasonable suspicion for a challenged detention exists, a court’s

review must be “based on an assessment of the totality of the circumstances.” Harris v.

Commonwealth, 276 Va. 689, 695, 668 S.E.2d 141, 145 (2008). It is an objective question that

                                                 - 13 -
does not turn on the subjective thoughts of an individual officer or detective, Mason, 291 Va. at

368, 786 S.E.2d at 151; however, the standard “allows officers to draw on their own experience

and specialized training to make inferences from and deductions about the cumulative

information available to them that ‘might well elude an untrained person.’” United States v.

Arvizu, 534 U.S. 266, 273 (2002) (quoting Cortez, 449 U.S. at 418).

        Applying these precepts to the question before us, we note that, although nothing Poerstel

learned or observed prior to the stop conclusively established that Jenkins was selling narcotics,

the totality of the facts learned and observed would have led a reasonable officer to suspect “that

criminal activity may be afoot.” Mason, 291 Va. at 367, 786 S.E.2d at 151.

        The historical data that Poerstel learned from Bridges and the police department records

system suggested that Jenkins had engaged in criminal activity in the past. Of particular

significance were the reports from the confidential informant that Jenkins recently had been

selling drugs in the area. Although such information, standing alone, may not provide

justification for a stop, it is reasonable for an objective officer to consider such historical

information as a part of his thought process in determining whether criminal activity may be

afoot. Cf. Commonwealth v. Smith, 281 Va. 582, 591, 709 S.E.2d 139, 143 (2011) (considering

historical information learned from police records system check can support an officer’s

reasonable suspicion); Adams v. Williams, 407 U.S. 143, 147 (1972) (recognizing tips of varying

degrees of reliability can be considered in determining whether the totality of the circumstances

gives rise to reasonable, articulable suspicion).

        In addition to the information he learned from Bridges and the records system about

Jenkins specifically, Poerstel also possessed historical information about Brooklyn Park.

Specifically, it was an area that Poerstel had patrolled regularly and in which he had made

numerous drug arrests. He testified, without challenge, that it was an area with “a very high level

                                                 - 14 -
of drug activity.” As with the historical data above, standing alone, the fact that Jenkins was in an

area known for drug sales would not provide a reasonable officer with sufficient suspicion to justify

an investigatory stop. However, it is well established that a person’s presence in a high crime or

high drug activity area is a circumstance that, when coupled with other information, can support

reasonable suspicion. Walker v. Commonwealth, 42 Va. App. 782, 791, 595 S.E.2d 30, 34

(2004).

          Poerstel’s observations of Jenkins on the day in question also provided additional

information to support a finding of reasonable suspicion. Jenkins was walking with two people,

one of whom had a physical appearance consistent with being a drug user. When Jenkins and

that person entered the convenience store, the other companion stood outside and watched the

officers’ patrol car while Jenkins was in the store and out of view. He appeared to Poerstel as if

he were a lookout. From discussions with multiple arrestees and confidential informants,

Poerstel knew that, when police were visible in the area, drug sellers would enter this particular

convenience store to allow drug transactions to be completed outside the view of the police.

          Poerstel developed additional information after Jenkins exited the store and began

walking down the street. Once Jenkins saw that, after circling the block, the police officers were

now in his path, he immediately reversed direction. Although a citizen certainly has the right to

avoid police encounters, Jenkins’ immediate change of path upon seeing the officers was another

suspicious factor that, when combined with the other circumstances, ultimately supported

reasonable suspicion that Jenkins had just been involved in criminal activity.




                                                - 15 -
       Jenkins argues that there are possible innocent explanations for all of the facts that caused

Poerstel to be suspicious.9 Jenkins notes that wholly innocent people live and walk through high

crime areas every day and visit the convenience store that Poerstel had been told was used for drug

transactions for legitimate business purposes. Seizing on an observation by the circuit court,

Jenkins notes that the features that caused Poerstel to believe that one of Jenkins’ companions was a

narcotics user also could describe a cancer patient.

       Although Jenkins is correct that there are potentially innocent explanations for all of these

factors, the reasonable, articulable suspicion standard does not demand that there be no innocent

explanations for the facts observed, Morris v. City of Va. Beach, 58 Va. App. 173, 183, 707

S.E.2d 479, 483 (2011), or even that illicit conduct be the most likely explanation for what an

officer learns or observes. Shifflett v. Commonwealth, 58 Va. App. 732, 736, 716 S.E.2d 132,

134 (2011) (recognizing that reasonable suspicion “requires only a moderate chance of finding

evidence of wrongdoing”) (internal quotation marks and citation omitted).

       Here, although there are potential innocent explanations for much of what Poerstel

learned and observed, the totality of what he learned and observed would have supported an

objective law enforcement official having “a reasonable suspicion . . . that criminal activity may

be afoot.” Mason, 291 Va. at 367, 786 S.E.2d at 151 (emphasis added). Accordingly, the circuit




       9
          Jenkins relies heavily on our decision in Thompson v. Commonwealth, 54 Va. App. 1,
675 S.E.2d 832 (2009). That reliance is misplaced. In Thompson, we refused to “conclude that
one who loiters in an ‘open market for drug sales’ is . . . subject to a pat down . . .” absent
additional evidence supporting reasonable suspicion. Id. at 9, 675 S.E.2d at 836. In the instant
case, there was such additional evidence, including Poerstel’s observations regarding the actions
of Jenkins and his two companions and the reports of confidential informants that Jenkins had
recently been engaged in drug transactions in the same general area. These and other additional
facts discussed above are more than sufficient to distinguish this case from Thompson.

                                                - 16 -
court erred in concluding that the initial stop of Jenkins was not supported by reasonable

suspicion and in granting Jenkins’ motion to suppress as a result of that conclusion.10

                                         CONCLUSION

       For the foregoing reasons, we conclude that Poerstel’s initial stop of Jenkins was

supported by reasonable, articulable suspicion, and thus, did not violate the Fourth Amendment.

Accordingly, we reverse the judgment of the circuit court granting Jenkins’ motion to suppress

and remand the case to the circuit court for further proceedings consistent with this opinion.

                                                                          Reversed and remanded.




       10
          In reaching its conclusion, the circuit court stressed things that Poerstel did not
observe, such as his failure to see Jenkins engage in a “hand-to-hand transaction.” Although
observing a hand-to-hand transaction certainly can give rise to reasonable suspicion, Jenkins
correctly conceded at argument in this Court that it is not a necessary finding for there to be
reasonable suspicion. We note that, when coupled with information of a similar nature and
character as to that possessed by Poerstel in this case, observing a hand-to-hand transaction can
be sufficient to meet the more demanding probable cause standard. See, e.g., Powell v.
Commonwealth, 57 Va. App. 329, 336-37, 701 S.E.2d 831, 834 (2010); Ross v. Commonwealth,
35 Va. App. 103, 107-08, 542 S.E.2d 819, 821 (2001).
                                                - 17 -